Citation Nr: 1436331	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-23 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of cataract surgery, right eye, with subsequent intraocular lens exchange and vitrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for an injury to his right eye that he claims was due to cataract surgery that he underwent at a VA medical facility in January 2008. 

For claims for compensation under 38 U.S.C.A. § 1151, it must be shown that VA treatment resulted in an additional disability, and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

In April 2010, the Veteran was afforded a VA examination.  The examiner stated that it was more likely than not that the Veteran's elevated intraocular pressure in the right eye and decreased visual acuity was related to his cataract surgery with anterior chamber intraocular lens placement.  The examiner stated that she was unable to determine whether the conditions were the result of carelessness or negligence, but provided no explanation as to why such a determination could not be made.

In a June 2011 VA addendum opinion, the same examiner noted that the Veteran was a high risk case for cataract surgery because the Veteran's cataract was mature and required Vision Blue (an ophthalmic dye) during surgery to assist in visualizing the lens capsule.  Further, the examiner stated that the Veteran was a poor dilator, requiring iris hooks during surgery to help support the iris.  Lastly, the examiner noted that the Veteran was "possibly on Flomax - leading to floppy iris syndrome."   However, the examiner was unable to determine whether the Veteran was on Flomax.  The examiner stated that the "complications that followed were thus reasonably foreseeable and the subsequent treatment was appropriate and adequate."  The VA examiner did not provide any discussion of the complications that developed as a result of the Veteran's surgery, explain why the complications were foreseeable, or discuss the subsequent treatment and why it was deemed appropriate. 

The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Thus, the Board finds that the claim must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to verify whether the Veteran was on Flomax prior to his surgery, to include obtaining his prescription records.  

2.  Return the Veteran's claims file to the VA physician who provided the April 2010 VA examination and June 2011 addendum opinion or another appropriate examiner for a more detailed and responsive opinion regarding whether the Veteran is entitled to VA compensation under the provision of 38 U.S.C.A. § 1151 for claimed residuals of the January 2008 cataract surgery.

The physician should be requested to state an opinion as to whether any disability of the right eye was caused or permanently worsened by the VA surgical procedure on January 31, 2008, and follow-up care provided by VA.  The examiner should provide a discussion of the complications that developed as a result of the Veteran's surgery, explain why the complications were foreseeable, or discuss the subsequent treatment and why it was deemed appropriate.

With respect to any right eye disability that was caused or worsened by the VA procedure and/or follow up care, the physician should state an opinion as to whether the disability or increase in disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment, or to an event that was not reasonably foreseeable.

A complete rationale should be fully discussed for all opinions provided, with specific reference to the evidence of record where appropriate.  

If the physician is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided because it would require speculation, the physician should so state and explain why this is so.  In addition, the physician should state whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



